Citation Nr: 0922135	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran had a hearing before the RO in October 
2005 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his diabetes mellitus, type II, has many 
complications making strenuous activity difficult.  The 
Veteran additionally indicates he was self-employed as a 
jeweler most of his adult life.  His job required intricate 
work he used to be able to do for 40 hours a week.  He 
alleges his diabetes prevents him from this type of 
employment. 

In a January 2009 statement, before the file was certified to 
the Board, the Veteran referenced VA outpatient treatment at 
the VA clinic in Sandusky, Ohio.  The claims folder currently 
contains records from the VA clinic through December 2005.  
In a May 2009 statement, the Veteran's representative again 
indicated the importance of retrieving the Veteran's more 
recent VA outpatient treatment records.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the RO should obtain any recent 
treatment from December 2005 to the present because the file 
may not be currently complete. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was last afforded a VA examination specifically 
for his diabetes mellitus in December 2007, nearly two years 
ago.  At that time, it was noted the Veteran's diabetes 
resulted in complications to include diabetic retinopathy, 
peripheral neuropathy of the bilateral lower extremities, 
erectile dysfunction and various skin disabilities.  The 
examiner also noted the Veteran suffers from nocturia three 
to four times a night, but no bowel impairment due to his 
diabetes.  The Board notes the Veteran is service-connected 
for diabetic retinopathy, peripheral neuropathy and erectile 
dysfunction.  The examiner further noted the Veteran, at that 
time, controlled his diabetes with insulin and a restricted 
diet, but was "encouraged to exercise."  In other words, 
the Veteran's activities were not restricted in any way.

Subsequently, the Veteran underwent a VA examination in 
October 2008 for an unrelated claim.  At that time, the 
Veteran presented in a wheelchair and it was noted he had 
suffered a stroke sometime in 2007 or 2008.  The examiner 
noted, however, despite the wheelchair the Veteran was able 
to walk slowly unassisted.  

The Board further notes the Veteran's identified private 
treatment records from 2005 and 2006 indicate the Veteran's 
diabetes caused complications with his renal functioning.  

In light of the evidence indicating the possibility of 
missing records, additional diabetes-related complications 
and his recent presentation for medical treatment in a 
wheelchair, the Board concludes a new VA examination is 
necessary to ascertain the current severity of the Veteran's 
condition.

The Board notes the Veteran is indicating his disability 
especially affects his life because he can no longer work as 
a jeweler, his lifelong profession.  It is apparent the 
Veteran is raising entitlement to an increased rating on the 
basis of extra-schedular considerations.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id

After all development is complete, the RO should give 
consideration to whether referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
regarding diabetes mellitus from the VAMC 
in Sandusky, Ohio from December 2005 to 
the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After all records are obtained, to the 
extent available, schedule the Veteran for 
an appropriate VA examination to ascertain 
the current severity of his diabetes 
mellitus, type II.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  The 
examiner should indicate whether the 
Veteran's diabetes requires restriction of 
activities (avoidance of strenuous 
occupational and recreational activities) 
for control, and/or episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations a 
year.  The examiner should also indicate 
the frequency of visits to a diabetic care 
provider.  The examiner should also 
identify all other complications resulting 
from the Veteran's diabetes mellitus, 
reconciling all conflicting medical 
evidence, to include 2005 and 2006 private 
treatment records and the past VA 
examinations. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation and 
specifically address what, if any, affects 
the disability has on the Veteran's daily 
activities. 

3.  After the above is complete, 
readjudicate the Veteran's claim 
specifically addressing any additional 
complications/disabilities due to the 
Veteran's diabetes mellitus, type II and 
whether an extraschedular evaluation is 
warranted.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

